Exhibit 10.1

EPIQ SYSTEMS, INC.

2015 INDUCEMENT AWARD PLAN

(Effective September 3, 2015)

1. Purpose.

This plan shall be known as the Epiq Systems, Inc. 2015 Inducement Award Plan
(this “Plan”). The purpose of the Plan shall be to provide inducement awards to
individuals not previously employees or non-employee directors of Epiq Systems,
Inc. (the “Company”) (or following such individuals’ bona fide period of
non-employment with the Company), as an inducement material to the individuals’
entry into employment with the Company within the meaning of Rule 5635(c)(4) of
the NASDAQ Listing Rules. It is anticipated that providing such persons with a
direct stake in the Company’s welfare will assure a closer identification of
their interests with those of the Company and its stockholders and will enable
the Company to attract the best available persons for positions of
responsibility. Grants of incentive stock options, non-qualified stock options,
stock appreciation rights (“SARs”), either alone or in tandem with options,
restricted stock, or any combination of the foregoing may be made under this
Plan.

2. Definitions.

(a) “Award” means any Non-Qualified Stock Option, Incentive Stock Option, Stock
Appreciation Right, Restricted Stock or Shares.

(b) “Board of Directors” and “Board” mean the board of directors of the Company.

(c) “Cause,” unless otherwise defined in a participant’s award grant agreement
or in a participant’s written employment arrangement with the Company or any of
its Subsidiaries in effect on the Grant Date (as amended from time to time
thereafter), means the occurrence of one or more of the following events:

(i) Conviction of a felony or any crime or offense lesser than a felony
involving fraud, embezzlement, dishonesty, moral turpitude or the property of
the Company or a Subsidiary; or

(ii) Conduct that has caused, or should have reasonably been expected to cause,
demonstrable and serious injury to the Company or a Subsidiary, monetary or
otherwise; or

(iii) Refusal to perform or substantial disregard of material duties properly
assigned, as determined by the Company; or

(iv) Breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary, including any
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom the participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company.



--------------------------------------------------------------------------------

The definition of Cause set forth in a participant’s award grant agreement shall
control only with respect to such award grant agreement (and no other agreement)
if such definition is different from the definition of Cause set forth in this
Plan or in the participant’s written employment arrangement with the Company or
any of its Subsidiaries in effect on the Grant Date (as amended from time to
time thereafter).

(d) “Change in Control” means the consummation of an event constituting one of
the following:

(i) if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act or any
successor thereto), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding voting securities; or

(ii) during any period of two consecutive years, a majority of the Board ceases
to be constituted by individuals who either (A) at the beginning of such period
constituted the Board, or (B) thereafter became new directors whose election by
the Board or nomination for election by the Company’s stockholders was approved
by at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election was previously so
approved; or

(iii) a merger or consolidation of the Company with any other entity in which
the Company is not the surviving entity (in each case, the surviving entity of
such merger or consolidation shall be the New Employer, as defined below), other
than a merger or consolidation (A) which would result in all or a portion of the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (B) by which the
corporate existence of the Company is not affected and following which the
Company’s chief executive officer and directors retain their positions with the
Company (and constitute at least a majority of the Board); or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means the Compensation Committee of the Board or such other
committee that consists solely of two or more members of the Board, each of whom
is a “Non-Employee Director” within the meaning of SEC Rule 16b-3 and is an
“outside director” within the meaning of Treasury Regulation §1.162-27(e)(3);
provided that, if

 

2



--------------------------------------------------------------------------------

for any reason the Committee shall not have been appointed by the Board to
administer this Plan, all authority and duties of the Committee under this Plan
shall be vested in and exercised by the Board, and the term “Committee” shall be
deemed to mean the Board for all purposes herein.

(g) “Common Stock” means the Common Stock, par value $0.01 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.

(h) “Competition” is deemed to occur, unless otherwise defined in a
participant’s award grant agreement or in the participant’s written employment
arrangement with the Company or any of its Subsidiaries in effect on the Grant
Date (as amended from time to time thereafter) if a person whose employment with
the Company or its Subsidiaries has terminated obtains a position as a full-time
or part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
5% of, a corporation, partnership, firm or other entity that engages in any of
the businesses of the Company or any Subsidiary with which the person was
involved in a management role at any time during his or her last five years of
employment with or other service for the Company or any Subsidiaries. The
definition of Competition set forth in a participant’s award grant agreement
shall control only with respect to such award grant agreement (and no other
agreement) if such definition is different from the definition of Competition
set forth in this Plan or in the participant’s written employment arrangement
with the Company or any of its Subsidiaries in effect on the Grant Date (as
amended from time to time thereafter).

(i) “Disability” means a disability that would entitle an eligible participant
to payment of monthly disability payments under any Company long-term disability
plan or as otherwise determined by the Committee.

(j) “Eligible Person” means any individual who was not previously an employee or
a Non-Employee Director of the Company or any of its Subsidiaries (or who has
had a bona fide period of non-employment with the Company and its Subsidiaries)
to whom an offer of employment has been extended by, the Company and its
Subsidiaries selected by the Committee (including participants located outside
the United States).

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Family Member” has the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, and any
successor thereto.

(m) “Fair Market Value” of a share of Common Stock of the Company means, as of
the date in question, the officially-quoted closing selling price of the stock
(or if no selling price is quoted, the bid price) on the principal securities
exchange on which the Common Stock is then listed for trading (including for
this purpose the Nasdaq Global Select Market) (the “Market”) for the applicable
trading day or, if the Common Stock is

 

3



--------------------------------------------------------------------------------

not then listed or quoted in the Market, the Fair Market Value shall be the fair
value of the Common Stock determined in good faith by the Committee; provided,
however, that when shares received upon exercise of an option are immediately
sold in the open market, the net sale price received may be used to determine
the Fair Market Value of any shares used to pay the exercise price or applicable
withholding taxes and to compute the withholding taxes.

(n) “Grant Date” means the date on which the Board or the Committee determines
and approves the grant of an Award. Such approval shall include, but not be
limited to, a final determination as to the Award recipient(s), exercise price
(if any), number of Awards or shares subject to an Award granted to each
recipient, vesting schedule, and the type of such Awards (e.g., ISO, NSO,
Restricted Stock).

(o) “Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Code and any successor thereto.

(p) “New Employer” means the employer of a participant under this Plan, or the
parent or a subsidiary of such employer, immediately following a Change in
Control.

(q) “Non-Employee Director” has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.

(r) “Non-qualified Stock Option” means any stock option other than an Incentive
Stock Option.

(s) “Retirement” means retirement as defined under any Company pension plan or
retirement program or termination of one’s employment on retirement with the
approval of the Committee.

(t) “Shares” means any share of the Common Stock of the Company.

(u) “Subsidiary” means a corporation or other entity of which outstanding shares
or ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company.

3. Administration.

The Plan shall be administered by the Committee; provided that a majority of the
independent directors of the Board may, in their discretion, at any time and
from time to time, resolve to administer this Plan, in which case the term
“Committee” shall be deemed to mean such independent directors for all purposes
herein. Subject to the provisions of this Plan, the Committee shall be
authorized to:

(i) select persons to participate in this Plan;

 

4



--------------------------------------------------------------------------------

(ii) determine the form and substance of grants made under this Plan to each
participant, and the conditions and restrictions, if any, subject to which such
grants will be made;

(iii) certify that the conditions and restrictions applicable to any grant have
been met;

(iv) modify the terms of grants made under this Plan;

(v) interpret this Plan and grants made thereunder;

(vi) make any adjustments necessary or desirable in connection with grants made
under this Plan to eligible participants located outside the United States; and

(vii) adopt, amend, or rescind such rules and regulations, and make such other
determinations, for carrying out this Plan as it may deem appropriate.

Decisions of the Committee on all matters relating to this Plan shall be in the
Committee’s sole discretion and shall be conclusive and binding on all parties.
The validity, construction, and effect of this Plan and any rules and
regulations relating to this Plan shall be determined in accordance with
applicable federal and state laws and rules and regulations promulgated pursuant
thereto. No member of the Committee and no officer of the Company shall be
liable for any action taken or omitted to be taken by such member, by any other
member of the Committee or by any officer of the Company in connection with the
performance of duties under this Plan, except for such person’s own willful
misconduct or as expressly provided by statute.

The expenses of this Plan shall be borne by the Company. The Plan shall not be
required to establish any special or separate fund or make any other segregation
of assets to assume the payment of any Award under this Plan, and rights to the
payment of such awards shall be no greater than the rights of the Company’s
general creditors.

4. Shares Available for this Plan.

Subject to adjustments as provided in Section 14, no more than a total of
200,000 shares of Common Stock (the “Shares”) are authorized for issuance
pursuant to this Plan. Such Shares may be in whole or in part authorized and
unissued or held by the Company as treasury shares. If any grant under this Plan
expires or terminates unexercised, becomes unexercisable or is forfeited as to
any Shares, or is tendered or withheld as to any shares in payment of the
exercise price of the grant or the taxes payable with respect to the exercise,
then such unpurchased, forfeited, tendered or withheld Shares shall thereafter
be available for further grants under this Plan unless, in the case of options
granted under this Plan, related SARs are exercised. Upon Plan termination, any
remaining unpurchased, forfeited, tendered or other withheld shares that were
reserved for Awards shall be released to the Company and/or otherwise considered
available for issuance outside of this Plan unless otherwise specifically
determined by the Board or the Company by-laws, as applicable.

 

5



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of Sections 3, 6 or 16 or any other section of
this Plan, the Committee may, at any time or from time to time, and on such
terms and conditions (that are consistent with and not in contravention of the
other provisions of this Plan) as the Committee may, in its sole discretion,
determine, enter into agreements (or take other actions with respect to the
options) for new options containing terms (including exercise prices) more (or
less) favorable than the outstanding options, provided that no repricing under
the rules of the Market shall occur unless approved by the Company’s
shareholders.

5. Participation.

Participation in this Plan shall be limited to Eligible Persons. Nothing in this
Plan or in any grant thereunder shall confer any right on a participant to
continue in the employ as a director or officer of the Company or shall
interfere in any way with the right of the Company to terminate the employment
or to reduce the compensation or responsibilities, with or without Cause, of a
participant at any time. By accepting any Award under this Plan, each
participant and each person claiming under or through him or her shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, any action taken under this Plan by the Company, the Board or
the Committee.

Incentive Stock Options, Non-qualified Stock Options, SARs, alone or in tandem
with options, restricted stock awards, or any combination thereof may be granted
to such persons and for such number of Shares as the Committee shall determine
subject to the terms of this Plan (such individuals to whom grants are made
being sometimes herein called “optionees” or “grantees”). Determinations made by
the Committee under this Plan need not be uniform and may be made selectively
among eligible individuals under this Plan, whether or not such individuals are
similarly situated. A grant of any type made hereunder in any one year to an
eligible participant shall neither guarantee nor preclude a further grant of
that or any other type to such participant in that year or subsequent years.

6. Incentive and Non-qualified Stock Options and SARs.

The Committee may grant to Eligible Persons Incentive Stock Options,
Non-qualified Stock Options, or any combination thereof; provided that the
Committee may grant Incentive Stock Options only to Eligible Persons with
respect to the Company or its Subsidiaries (as defined for this purpose in
Section 424(f) of the Code or any successor thereto). In any one calendar year,
the Committee shall not grant to any one participant Non-qualified Stock
Options, Incentive Stock Options or SARs to purchase a number of shares of
Common Stock in excess of 300,000 Shares, as such number may be adjusted
pursuant to Section 14 below. The options granted shall take such written form
as the Committee shall determine, subject to the following terms and conditions.

It is the Company’s intent that Non-qualified Stock Options granted under this
Plan not be classified as Incentive Stock Options, that Incentive Stock Options
be consistent with and contain or be deemed to contain all provisions required
under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such intent.
Each award grant agreement shall specifically indicate whether the option

 

6



--------------------------------------------------------------------------------

granted is an Incentive Stock Option or a Non-qualified Stock Option. If an
Incentive Stock Option granted under this Plan does not qualify as such for any
reason, then to the extent of such non-qualification, the stock option
represented thereby shall be regarded as a Non-qualified Stock Option duly
granted under this Plan, provided that such stock option otherwise meets this
Plan’s requirements for Non-qualified Stock Options.

(a) Price. The price per Share deliverable upon the exercise of each option
(“exercise price”) shall be established by the Committee and may not be less
than 100% of the Fair Market Value of a share of Common Stock as of the Grant
Date of the option, and in the case of the grant of any Incentive Stock Option
to an employee who, at the time of the grant, owns more than 10% of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries, the exercise price may not be less than 110% of the Fair Market
Value of a share of Common Stock as of the Grant Date of the option, in each
case unless otherwise permitted by Section 422 of the Code or any successor
thereto.

(b) Payment. Options may be exercised, in whole or in part, upon payment of the
exercise price of the Shares to be acquired. Unless otherwise determined by the
Committee, payment shall be made (i) in cash (including check, bank draft, money
order or wire transfer of immediately available funds), (ii) by delivery of
outstanding shares of Common Stock with a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable with respect to the
options exercised, (iii) by simultaneous sale through a broker reasonably
acceptable to the Committee of Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board, (iv) by authorizing the Company to
withhold from issuance a number of Shares issuable upon exercise of the options
which, when multiplied by the Fair Market Value of a share of Common Stock on
the date of exercise, is equal to the aggregate exercise price payable with
respect to the options so exercised or (v) by any combination of the foregoing.
Notwithstanding any other provision of the Plan to the contrary, no participant
who is a director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards, or continue any extension of credit with respect to such
payment with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.

In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment, (B) such grantee must present evidence acceptable to the Company that
he or she has owned any such shares of Common Stock tendered in payment of the
exercise price (and that such tendered shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise, and (C) Common Stock must be delivered to the Company.
Delivery for this purpose may, at the election of the grantee, be made either by
(1) physical delivery of the certificate(s) for all such shares of Common Stock
tendered in payment of the price, accompanied by duly executed instruments of
transfer in a form acceptable to the Company, or (2) direction to the grantee’s
broker to transfer, by book entry, such shares of Common Stock from a brokerage
account of the grantee to a brokerage account specified by the Company.

 

7



--------------------------------------------------------------------------------

When payment of the exercise price is made by delivery of Common Stock, the
difference, if any, between the aggregate exercise price payable with respect to
the option being exercised and the Fair Market Value of the shares of Common
Stock tendered in payment (plus any applicable taxes) shall be paid in cash. No
grantee may tender shares of Common Stock having a Fair Market Value exceeding
the aggregate exercise price payable with respect to the option being exercised
(plus any applicable taxes).

In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (iv) above, (A) only a whole number of Share(s)
(and not fractional Shares) may be withheld in payment and (B) such grantee must
present evidence acceptable to the Company that he or she has owned a number of
shares of Common Stock at least equal to the number of Shares to be withheld in
payment of the exercise price (and that such owned shares of Common Stock have
not been subject to any substantial risk of forfeiture) for at least six months
prior to the date of exercise. When payment of the exercise price is made by
withholding of Shares, the difference, if any, between the aggregate exercise
price payable with respect to the option being exercised and the Fair Market
Value of the Shares withheld in payment (plus any applicable taxes) shall be
paid in cash. No grantee may authorize the withholding of Shares having a Fair
Market Value exceeding the aggregate exercise price payable with respect to the
option being exercised (plus any applicable taxes). Any withheld Shares shall no
longer be issuable under such option.

(c) Terms of Options. The term during which each option may be exercised shall
be determined by the Committee; provided that: (i) no option shall be
exercisable in whole or in part more than ten (10) years after the Grant Date;
and (ii) and no Incentive Stock Option granted to an employee who at the time of
the grant owns more than 10% of the total combined voting power of all classes
of stock of the Company or any of its Subsidiaries shall be exercisable more
than five (5) years after the Grant Date; in each case unless otherwise
permitted by Section 422 of the Code or any successor thereto. All rights to
purchase Shares pursuant to an option shall, unless sooner terminated, expire at
the date designated by the Committee. The Committee shall determine the date on
which each option shall become exercisable and may provide that an option shall
become exercisable in installments. The Shares constituting each installment may
be purchased in whole or in part at any time after such installment becomes
exercisable, subject to such minimum exercise requirements as may be designated
by the Committee. Prior to the exercise of an option and delivery of the Shares
represented thereby, the optionee shall have no rights as a stockholder with
respect to any Shares covered by such outstanding option (including any dividend
or voting rights).

(d) Limitations on Grants. If required by the Code, the aggregate Fair Market
Value (determined as of the Grant Date) of Shares for which Incentive Stock
Options are exercisable for the first time by any one participant during any
calendar year under all equity incentive plans of the Company and its
Subsidiaries (as defined for this purpose in Section 424(f) of the Code or any
successor thereto) may not exceed $100,000.

 

8



--------------------------------------------------------------------------------

(e) Termination; Forfeiture.

(i) Death or Disability. If a participant ceases to be a director, officer or
employee of the Company and any Subsidiary due to death or Disability, (A) all
of the participant’s options and SARs that were exercisable on the date of death
or Disability shall remain exercisable for, and shall otherwise terminate at the
end of, a period of one year from the date of such death or Disability, but in
no event after the expiration date of the options or SARs; provided that, in the
case of Disability, the participant does not engage in Competition during such
one year period unless he or she received written consent to do so from the
Board or the Committee, and (B) all of the participant’s options and SARs that
were not exercisable on the date of death or Disability shall be forfeited
immediately upon such death or Disability; provided, however, that such options
or SARs may become fully vested and exercisable in the discretion of the
Committee. Notwithstanding the foregoing, if the Disability giving rise to the
termination of employment is not within the meaning of Section 22(e)(3) of the
Code or any successor thereto, Incentive Stock Options not exercised by such
participant within 3 months after the date of termination of employment will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under this Plan if required to be so treated under the Code.

(ii) Retirement. If a participant ceases to be a director, officer or employee
of the Company and any Subsidiary upon the occurrence of his or her Retirement,
(A) all of the participant’s options and SARs that were exercisable on the date
of Retirement shall remain exercisable for, and shall otherwise terminate at the
end of, a period of 90 days after the date of Retirement, but in no event after
the expiration date of the options or SARs; provided that the participant does
not engage in Competition during such 90-day period unless he or she receives
written consent to do so from the Board or the Committee, and (B) all of the
participant’s options and SARs that were not exercisable on the date of
Retirement shall be forfeited immediately upon such Retirement; provided,
however, that such options or SARs may become fully vested and exercisable in
the discretion of the Committee. Notwithstanding the foregoing, Incentive Stock
Options not exercised by such participant within 3 months after Retirement will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under this Plan if required to be so treated under the Code.

(iii) Discharge for Cause. If a participant ceases to be a director, officer or
employee of, or to perform other services for, the Company or a Subsidiary due
to Cause, or if a participant does not become a director, officer or employee
of, or does not begin performing other services for, the Company or a Subsidiary
for any reason, all of the participant’s options and SARs shall expire and be
forfeited immediately upon such cessation or non-commencement, whether or not
then exercisable.

 

9



--------------------------------------------------------------------------------

(iv) Other Termination. Unless otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of the Company or a
Subsidiary for any reason other than death, Disability, Retirement or Cause,
(A) all of the participant’s options and SARs that were exercisable on the date
of such cessation shall remain exercisable for, and shall otherwise terminate at
the end of, a period of 30 days after the date of such cessation, but in no
event after the expiration date of the options or SARs; provided that the
participant does not engage in Competition during such 30-day period unless he
or she receives written consent to do so from the Board or the Committee, and
(B) all of the participant’s options and SARs that were not exercisable on the
date of such cessation shall be forfeited immediately upon such cessation.

(v) Black-out Periods. If there is a blackout period under Section 5
(“Confidential Information, Disclosure and Insider Trading”) of the Company’s
Code of Business Conduct and Ethics or applicable law (or a Committee-imposed
blackout period) that prohibits the buying or selling of shares during any part
of the ten-day period before the expiration of any Option based on the
termination of a participant’s service (as described above), the period for
exercising the Options shall be extended until ten (10) days beyond when such
blackout period ends. Notwithstanding any provision hereof or within an award
agreement, no Option shall ever be exercisable after the expiration date of its
original term as set forth in the award agreement.

7. Stock Appreciation Rights.

The Committee shall have the authority to grant SARs under this Plan, either
alone or to any optionee in tandem with options (either at the time of grant of
the related option or thereafter by amendment to an outstanding option). SARs
shall be subject to such terms and conditions as the Committee may specify;
however, no SAR shall be exercisable in whole or in part more than ten
(10) years after the Grant Date.

No SAR may be exercised unless the Fair Market Value of a share of Common Stock
of the Company on the date of exercise exceeds the exercise price of the SAR or,
in the case of SARs granted in tandem with options, the exercise price of any
options to which the SARs correspond. Prior to the exercise of the SAR and any
delivery of the related Shares represented thereby, the participant shall have
no rights as a stockholder with respect to Shares covered by such outstanding
SAR (including any dividend or voting rights).

SARs granted in tandem with options shall be exercisable only when, to the
extent and on the conditions that any related option is exercisable. The
exercise of an option shall result in an immediate forfeiture of any related SAR
to the extent the option is exercised, and the exercise of an SAR shall cause an
immediate forfeiture of any related option to the extent the SAR is exercised.

Upon the exercise of an SAR, the participant shall be entitled to a distribution
in an amount equal to the difference between the Fair Market Value of a share of
Common Stock on the date of exercise and the exercise price of the SAR or, in
the case of SARs granted in tandem with options, the exercise price of any
option to which the SAR is related, multiplied by the number of Shares as to
which the SAR is exercised. The Committee shall decide whether such distribution
shall be in cash, in Shares having a Fair Market Value equal to such amount, or
in a combination thereof.

 

10



--------------------------------------------------------------------------------

All SARs will be exercised automatically on the last day prior to the expiration
date of the SAR or, in the case of SARs granted in tandem with options, any
related option, so long as the Fair Market Value of a share of Common Stock on
that date exceeds the exercise price of the SAR or any related option, as
applicable. An SAR granted in tandem with options shall expire at the same time
as any related option expires and shall be transferable only when, and under the
same conditions as, any related option is transferable.

8. Restricted Stock.

The Committee may at any time and from time to time grant Shares of restricted
stock under this Plan to such participants and in such amounts as it determines.
Each grant of restricted stock shall specify the applicable restrictions on such
Shares, the duration of such restrictions, and the time or times at which such
restrictions shall lapse with respect to all or a specified number of Shares
that are part of the grant.

Except as otherwise provided by the Committee, the participant will be required
to pay the Company the aggregate par value of any Shares of restricted stock (or
such larger amount as the Board may determine to constitute capital under
General and Business Corporation Law of the State of Missouri, as amended, or
any successor thereto) within ten days of the Grant Date, unless such Shares of
restricted stock are treasury shares. Unless otherwise determined by the
Committee, certificates representing Shares of restricted stock granted under
this Plan will be held in escrow by the Company on the participant’s behalf
during any period of restriction thereon and will bear an appropriate legend
specifying the applicable restrictions thereon, and the participant will be
required to execute a blank stock power therefor. Except as otherwise provided
by the Committee, during such period of restriction the participant shall have
all of the rights of a holder of Common Stock, including but not limited to the
rights to receive dividends and to vote, and any stock or other securities
received as a distribution with respect to such participant’s restricted stock
shall be subject to the same restrictions as then in effect for the restricted
stock, provided that any dividends and distributions that would otherwise be
payable shall accrue and be payable only if and when such stock ceases to be
subject to restrictions.

Unless otherwise determined by the Committee, immediately prior to a Change in
Control during any period of restriction, all restrictions on Shares granted to
such participant shall lapse. At such time as a participant ceases to be, or in
the event a participant does not become, a director, officer or employee of, or
otherwise performing services for, the Company or its Subsidiaries for any
reason, unless otherwise determined by the Committee, all Shares of restricted
stock granted to such participant on which the restrictions have not lapsed
shall be immediately forfeited to the Company.

In any one calendar year, the Committee shall not grant to any one participant
Restricted Stock in excess of 200,000 Shares, as such number may be adjusted
pursuant to Section 14 below.

 

11



--------------------------------------------------------------------------------

9. Withholding Taxes.

(a) Participant Election. Unless otherwise determined by the Committee, a
participant may elect to deliver shares of Common Stock (or have the Company
withhold shares acquired upon exercise of an option or SAR or deliverable upon
grant or vesting of restricted stock, as the case may be) to satisfy, in whole
or in part, the amount the Company is required to withhold for federal, state or
local taxes in connection with the exercise of an option or SAR or the delivery
of restricted stock upon grant or vesting, as the case may be. Such election
must be made on or before the date the amount of tax to be withheld is
determined. Once made, the election shall be irrevocable. The fair market value
of the shares to be withheld or delivered will be the Fair Market Value as of
the date the amount of tax to be withheld is determined. In the event a
participant elects to deliver or have the Company withhold shares of Common
Stock pursuant to this Section 9(a), such delivery or withholding must be made
subject to the conditions and pursuant to the procedures set forth in
Section 6(b) with respect to the delivery or withholding of Common Stock in
payment of the exercise price of options. If no such election to withhold taxes
is made from applicable Common Stock as set forth above, it shall be the
participant’s obligation to have such monies paid or withheld by tendering a
cash payment of such amounts instead.

(b) Company Requirement. The Company may require, as a condition to any grant or
exercise under this Plan or to the delivery of certificates for Shares issued
hereunder, that the grantee make provision for the payment to the Company,
either pursuant to Section 9(a) or this Section 9(b), of federal, state or local
taxes of any kind required by law to be withheld with respect to any grant or
delivery of Shares. The Company, to the extent permitted or required by law,
shall have the right to deduct from any payment of any kind (including salary or
bonus) otherwise due to a grantee, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares under this Plan.

10. Written Agreement; Vesting.

Each participant to whom a grant is made under this Plan shall enter into a
written agreement with the Company that shall contain such provisions,
including, without limitation, vesting requirements, consistent with the
provisions of this Plan, as may be approved by the Committee. Unless the
Committee determines otherwise and except as otherwise provided in Sections 6, 7
and 8, in connection with a Change of Control or certain occurrences of
termination, no option grant under this Plan may vest fully less than three
(3) years from the date such grant is made.

11. Transferability.

Unless the Committee determines otherwise, no option, SAR or restricted stock
granted under this Plan shall be transferable by a participant other than by
will or the laws of descent and distribution or to a participant’s Family Member
by gift or a qualified domestic relations order as defined by the Code. Unless
the Committee determines otherwise, an option or SAR may be exercised only by
the optionee or grantee thereof; by his or her Family Member

 

12



--------------------------------------------------------------------------------

if such person has acquired the option or SAR by gift or qualified domestic
relations order; by the executor or administrator of the estate of any of the
foregoing or any person to whom the option is transferred by will or the laws of
descent and distribution; or by the guardian or legal representative of any of
the foregoing; provided that Incentive Stock Options may be exercised by any
Family Member, guardian or legal representative only if permitted by the Code
and any regulations thereunder. All provisions of this Plan shall in any event
continue to apply to any option, SAR or restricted stock granted under this Plan
and transferred as permitted by this Section 11, and any transferee of any such
option, SAR or restricted stock shall be bound by all provisions of this Plan as
and to the same extent as the applicable original grantee.

12. Listing, Registration and Qualification.

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any option, SAR or
restricted stock is necessary or desirable as a condition of, or in connection
with, the granting of same or the issue or purchase of Shares thereunder, no
such option or SAR may be exercised in whole or in part, and no Shares may be
issued, unless such listing, registration or qualification is effected free of
any conditions not acceptable to the Committee.

13. Transfer of Employee.

The transfer of an employee from the Company to a Subsidiary, from a Subsidiary
to the Company, or from one Subsidiary to another, shall not be considered a
termination of employment; nor shall it be considered a termination of
employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Committee as continuing intact the
employment relationship.

14. Adjustments; Change in Control.

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Committee,
as necessary to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, shall appropriately and
equitably make such adjustment in the number and kind of Shares available for
issuance under this Plan (including, without limitation, the total number of
Shares available for issuance under this Plan pursuant to Section 4), and in the
number and kind of options, SARs and Shares covered by grants previously made
under this Plan, and in the exercise price of outstanding options and SARs;
provided, in each case, that with respect to Awards of Incentive Stock Options
intended to qualify as Incentive Stock Options after such adjustment, no such
adjustment shall be authorized to the extent such adjustment would cause the
Incentive Stock Option to violate Section 424(a) of the Code. Any such
adjustment shall be final, conclusive and binding for all purposes of this Plan.
In the event of any merger, consolidation or other reorganization in which the
Company is not the surviving or continuing corporation or in which a Change in
Control is to occur, all of the Company’s obligations regarding options, SARs
and restricted stock that were granted hereunder and that are outstanding on the
date of such event shall, on such terms as may be approved by the Committee
prior to such event, be assumed by the surviving or continuing corporation or
canceled in exchange for property (including cash).

 

13



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no amendment shall be made to any stock option
that would be deemed to be a repricing under the rules of the Market unless such
amendment is first subject to and approved by the Company’s shareholders.

(a) Change in Control Generally. Unless the Committee otherwise determines in
the manner set forth in Section 14(c) below, upon the occurrence of a Change in
Control, (i) all options and SARs shall become exercisable, (ii) any restriction
period on all restricted stock and/or other stock-based Awards shall lapse
immediately prior to such Change in Control, (iii) Shares underlying Awards of
restricted stock and/or other stock-based Awards shall be issued to each
participant then holding such Award immediately prior to such Change in Control
or, at the discretion of the Committee (as constituted immediately prior to the
Change in Control) (iv) each such option, SAR, restricted stock, and/or other
stock-based Award shall be canceled in exchange for an amount equal to the
product of (A)(I) in the case of options and SARs, the excess, if any, of the
product of the Change in Control price over the Fair Market Value at the Grant
Date for such Award, and (II) in the case of other such Awards, the Change in
Control price, multiplied by (B) the aggregate number of Shares covered by such
Award, less any amount per Award to be paid by the participant or by which the
amount ultimately to be paid to the participant is reduced.

(b) Timing of Payments. Payment of any amounts calculated in accordance with
Section 14(a) above shall be made in cash or, if determined by the Committee (as
constituted immediately prior to the Change in Control), in shares of the common
stock of the New Employer having an aggregate fair market value equal to such
amount and shall be payable in full, as soon as reasonably practicable, but in
no event later than 30 days, following the Change in Control. For purposes
hereof, the fair market value of one share of common stock of the New Employer
shall be determined by the Committee (as constituted immediately prior to the
consummation of the transaction constituting the Change in Control), in good
faith.

(c) Alternative Awards. Notwithstanding Sections 14(a) and (b) above, no
cancellation, termination, acceleration of exercisability or vesting, lapse of
any restricted period or settlement or other payment shall occur with respect to
any outstanding Award if the Committee (as constituted immediately prior to the
consummation of the transaction constituting the Change in Control) reasonably
determines, in good faith, prior to the Change in Control that such outstanding
Awards shall be honored or assumed, or new rights substituted therefore (such
honored, assumed or substituted Award being hereinafter referred to as an
“Alternative Award”) by the New Employer, provided that any Alternative Award
must:

(i) be based on shares of common stock that are traded on an established U.S.
securities market;

(ii) provide the participant (or each participant in a class of participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under such Award, including, but not
limited to, an identical or better exercise or vesting schedule and identical or
better timing and methods of payment;

 

14



--------------------------------------------------------------------------------

(iii) have substantially equivalent economic value to such Award (determined at
the time of the Change in Control); and

(iv) have terms and conditions which provide that in the event that the
participant suffers an involuntary termination within two years following the
Change in Control any conditions on such participant’s rights under, or any
restrictions on transfer or exercisability applicable to, each such Award held
by such participant shall be waived or shall lapse, as the case may be.

15. Amendment and Termination of this Plan.

The Board of Directors or the Committee, without approval of the stockholders,
may amend or terminate this Plan, and such amendment shall become effective
immediately. Notwithstanding the foregoing, no amendment shall be made to any
stock option that would be deemed to be a repricing under the rules of the
Market unless such amendment is first subject to and approved by the Company’s
shareholders.

16. Amendment or Substitution of Awards under this Plan.

The terms of any outstanding Award under this Plan may be amended from time to
time by the Committee in its discretion in any manner that it deems appropriate
(including, but not limited to, acceleration of the date of exercise of any
Award or of the date of lapse of restrictions on Shares); provided that,
(a) except as otherwise provided in Section 14, no such amendment shall
adversely affect in a material manner any right of a participant under the Award
without his or her written consent, (b) that the Committee shall not reduce the
exercise price of any options or SARs awarded under this Plan or make any
amendment that would be deemed to be a repricing under the rules of the Market
without approval of the stockholders of the Company, and (c) except as otherwise
provided in Section 14 or as set forth in the applicable stock option agreements
(e.g., with respect to cancellation of options upon termination of employment),
there shall be no adjustment to the grantees, number of shares, or exercise
prices with regard to any option grant after the Grant Date.

17. Commencement Date.

This Plan shall become effective on September 3, 2015.

18. Severability.

Whenever possible, each provision of this Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Plan.

 

15



--------------------------------------------------------------------------------

19. Governing Law.

The Plan shall be governed by the corporate laws of the State of Missouri,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction.

20. Compliance with Code Section 409A.

To the extent necessary and applicable, the provisions of this Plan are intended
to comply with Code Section 409A and all applicable regulations, and shall
otherwise be construed in the manner necessary to ensure compliance with those
provisions to the extent required by applicable law.Notwithstanding any
provision of this Plan to the contrary, to the extent an Award shall be deemed
to be vested or restrictions lapse, expire or terminate upon the occurrence of a
Change in Control and such Change in Control does not constitute a “change in
ownership or effective control” or a “change in the ownership or a substantial
portion of the assets” of the Company within the meaning of Code
Section 409A(a)(2)(A)(v), then even though such Award may be deemed to be vested
or restrictions lapse, expire or terminate upon the occurrence of the Change in
Control or any other provision of this Plan, payment will be made, to the extent
necessary to comply with the provisions of Code Section 409A, to the participant
on the earliest of:

(a) the participant’s “separation from service” with the Corporation (determined
in accordance with Code Section 409A); provided, however, that if the
participant is a “specified employee” (within the meaning of Code Section 409A),
the payment date shall be the date that is six (6) months after the date of the
participant’s separation from service with the employing Company or Subsidiary,
as the case may be (except that during such 6 month period the participant may
receive total payments from the Company that do not exceed the amount specified
in Treas. Reg. Section 1.409A-1(b)(9)(iii)(A));

(b) the date payment otherwise would have been made in the absence of any
provisions in this Plan to the contrary (provided such date is permissible under
Code Section 409A); or

(c) the participant’s death.

 

16